DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2010/0191930 A1 Groff et al. 

Regarding claim 1, Groff teaches a method for processing transactions in a computing system (Groff Abstract, transactional memory to perform transactions based on attributes), comprising: 
Receiving, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on); 
retrieving a schema defining the transaction archetype, the schema defining default data repositories against which platform-agnostic records generated from the transaction object are to be committed and default rules for generating the platform-agnostic records from data included in the transaction object (Groff Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0095]); 
identifying, based on the default rules, the default data repositories, overriding rules defined in the transaction object, and overriding data repositories defined in the transaction object, a set of rules to use to generate the platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction), wherein; 
the set of rules comprise, for each respective rule of the default rules identified in the schema defining the transaction archetype, either the respective rule or an overriding rule from the overriding rules defined in the transaction object that conflicts with the respective rule, and the set of data repositories comprise either the default data repositories or the overriding data repositories defined in the transaction object that conflict with the default data repositories (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums);
generating, using the unitary code base, platform-agnostic records for the transaction object based on transaction data included in the transaction object and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules); and 
writing the generated platform-agnostic records for the transaction object to: the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).

Regarding claim 4, Groff discloses the method of Claim 1, wherein: the transaction object includes a plurality of items, and each respective item of the plurality of items is (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.).  

Regarding claim 5, Groff discloses the method of Claim 4, wherein: 
identifying the set of rules to use to generate the platform-agnostic records and the set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction) comprises: 
for the respective item, identifying, from the rules for processing the respective item, and repositories against which records for the respective item are to be committed (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.); and 
writing the generated platform-agnostic records for the transaction object (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises: 
committing the generated records to the identified repositories against which records for the respective item are to be committed (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 6, Groff discloses the method of Claim 4, wherein generating the platform-agnostic records for the transaction object comprises: 
identifying, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and32Client Ref. No.: 1911434US 
P+S Ref. No.: INTU/0410USprocessing the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 7, Groff discloses the method of Claim 1, further comprising: 
receiving a request to generate a report of transactions associated with the transaction archetype (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
querying the default data repositories and the overriding data repositories for a set of platform-agnostic records for transactions associated with the transaction archetype according to one or more parameters in the request to generate the report of (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources); and 
outputting the set of platform-agnostic records for the transactions associated with the transaction archetype retrieved from the default data repositories and the overriding data repositories (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources).  

Regarding claim 8, Groff discloses a system, comprising: 
a processor (Groff Para. [0035] the instructions may be performed on a processor); and 
a memory having instructions stored thereon which, when executed by a processor, performs an operation for processing transactions in a computing system (Groff Abstract, transactional memory to perform transactions based on attributes; Para. [0013] the programming information will be stored on a memory), the operation comprising: 
receiving, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a request to perform an operation through a service implemented using a unitary code base with respect to a transaction object included in the request, wherein the transaction object references a transaction archetype and is formatted in a domain-specific format associated with the one of the plurality of software applications (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on), 
retrieving a schema defining the transaction archetype, the schema defining default data repositories against which platform-agnostic records generated from the transaction object are to be committed and default rules for generating the platform-agnostic records from data included in the transaction object (Groff Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0095]), 
identifying, based on the default rules, the default data repositories, overriding rules defined in the transaction object, and overriding data repositories defined in the transaction object, a set of rules to use to generate the platform-agnostic records and a set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction), wherein, 
the set of rules comprise, for each respective rule of the default rules identified in the schema defining the transaction archetype, either the respective rule or an overriding rule from the overriding rules defined in the transaction object that conflicts (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums);
generating, using the unitary code base, platform-agnostic records for the transaction object  based on transaction data included in the transaction object and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules), and 
writing the generated platform-agnostic records for the transaction object to the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).

Regarding claim 11, Groff discloses the system of Claim 8, wherein:  34Client Ref. No.: 1911434US P+S Ref. No.: INTU/0410USthe transaction object includes a plurality of items, each respective item of the plurality of items is associated with a tag specifying rules for processing the respective item (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.).  

Regarding claim 12, Abrahams discloses the system of Claim 11, wherein: 
identifying the set of rules to use to generate the platform-agnostic records and the set of data repositories to which the platform-agnostic records are to be committed (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction) comprises: 
for the respective item, identifying, from the rules for processing the respective item, and repositories against which records for the respective item are to be committed (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.), and 
writing the generated platform-agnostic records for the transaction object (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises: 
committing the generated records to the identified repositories against which records for the respective item are to be committed (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 13, Groff discloses the system of Claim 11, wherein generating the platform-agnostic records for the transaction object comprises: 
identifying, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and 
processing the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 14, Groff discloses the system of Claim 11, wherein the operation further comprises: 
receiving a request to generate a report of transactions associated with the transaction archetype (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
querying the default data repositories and the overriding data repositories for a set of platform-agnostic records for transactions associated with the transaction (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources); and 
outputting the set of platform-agnostic records for the transactions associated with the transaction archetype retrieved from the default data repositories and the overriding data repositories (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources).  

Regarding claim 15, Groff discloses a method for processing transactions in a computing system (Groff Abstract, transactional memory to perform transactions based on attributes), comprising: 
Receiving, from one of a plurality of software applications (Groff Para. [0019] the transactional memory may be implemented on software found on hardware), a request to record a transaction in an electronic transaction ledger through a service implemented using a unitary code base (Groff Para. [0020] the transactional memory holds annotations specific to the transaction, and determine if the specific annotation compatible with source code, or incompatible; Para. [0094] when a specific attribute for a transaction is added to a source code, the format is specific to the environment it is being run on); 
retrieving a schema defining a transaction archetype associated with the transaction (Groff Para. [0040] the memory contains compatibility type attribute associated with the transaction, Para. [0050] the levels specify rules, and determines the hierarchy of rules, and determines which is supported or not when a transaction is being processed; Para. [0095]); 
parsing the schema defining the transaction archetype to identify a default debit record repository against which a debit record for the transaction is to be committed, a default 35Client Ref. No.: 1911434US P+S Ref. No.: INTU/0410UScredit record repository against which a credit record for the transaction is to be committed, and default rules for processing the transaction (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory); and 
identifying, from information included in the request to record the transaction, one or more of an overriding credit record repository, an overriding debit record repository, or overriding rules for processing the transaction (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory); 
identifying based on the default rules, the default debit record repository, the default credit record repository, the overriding rules, the overriding debit record repository, and the overriding credit record repository, a set of rules to use to generate the debit record and the credit record and a set of data repositories to which the debit (Groff Para. [0050-0051] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded; the hierarchy may use default or overriding rules base on the rules stored on the memory);
generating using the unitary code base the debit record for the transaction and the credit record for the transaction based on transaction data included in the request to record the transaction and the set of rules (Groff Para. [0047] the memory has a source code, contains intermediate code, and attributes for specific transaction to override or perform the default rules); 
writing the debit record to a designated debit record repository in the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded); and 
writing the credit record to a designated credit record repository in the set of data repositories (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written; Para. [0192] credit and debit amount are both analyzed, and rules are used to determine which section should be recorded).  

Regarding claim 16, Groff discloses the method of Claim 15, wherein: the transaction comprises a plurality of line items, and each respective item of the plurality of line items is associated with a tag specifying rules for processing the respective item (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.).  

Regarding claim 17, Groff discloses the method of Claim 16, wherein: 
generating the debit record for the transaction and the credit record for the transaction (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation) comprises: 
for the respective item, identifying, from the set of data repositories, a default line item debit record repository and a default line item credit record repository associated with the tag (Groff Para. [0044] the intermediate language code is link with specific attributes; Para. [0144] respective restrictions are designed for specific returns, parameters, etc.); 
writing the debit record comprises committing the debit record to the default line item debit record repository; and writing the credit record (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written) comprises 
committing the credit record to the default line item credit record repository (Groff Para. [0050-0051] code is used for a transaction, in a default setting, unless when the hierarchy is analyzed there is an overriding rule, Para. [0183] all of the information about the settings and the rules may be kept on storage mediums).  

Regarding claim 18, Groff discloses the method of Claim 16, wherein generating the debit record for the transaction and the credit record for the transaction comprises: identifying, for the respective item, rules for processing the respective item that conflict with default rules defined for the transaction archetype (Groff Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction); and 
	processing the respective item using the identified rules instead of the conflicting default rules, and non-conflicting rules defined for the transaction archetype (Groff Para. [0086] when all of the attributes are determined, and the source code is updated based on rules, the specific transaction is saved and written).  

Regarding claim 19, Groff discloses the method of Claim 15, further comprising: receiving a request to generate a report of transactions associated with the transaction (Groff Para. [0047] the memory may hold the transaction information, and may generate a report documentation); 
querying the default debit record repository, default credit record repository, overriding debit record repository, and overriding credit record repository for a set of transactions associated with the transaction archetype according to one or more parameters in the request to generate the report of transactions (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources); and 
outputting the set of transactions associated with the transaction archetype retrieved from the default debit record repository, default credit record repository, overriding debit record repository, and overriding credit record repository (Groff Para. [0047] the report may be automatically generated based on the memory that holds the transactional compatibility sources).  

Regarding claim 20, Groff discloses the method of Claim 15, further comprising: semantically determining the default debit record repository and the default credit record repository based on a semantic closeness of data repositories identified in the schema defining the transaction archetype and names of data repositories maintained for a user of the electronic transaction ledger (Groff Para. [0019] a semantic model may be used for the transactional memory; Para. [0050] the code may be in hierarchy order, and the rules will help determine the values assigned to a specific transaction; Para. [0183] the entire process may be stored in storage mediums, which contain the rules and ways to save the information relating to the transaction; the hierarchy may use default or overriding rules base on the rules stored on the memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2010/0191930 A1 Groff et al. in view of US 2017/0295023 A1 Madhavan et al.

Regarding claim 2, Groff teaches the method of Claim 1. Groff fails to explicitly disclose wherein generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in a transaction processing system. 
Madhavan is in the field of processing data (Madhavan Abstract, stored data, coupled with a processor) and teaches wherein generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, (Madhavan Para. [0053] when different activities are recorded, determined to be held by the same entity, the longs and shorts may offset for net neutral change). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Groff with the offset tracking of no net change on transactions as taught by Madhavan. The motivation for doing so would be to collect information, manage it electronically for easier combinations and for increased security (Madhavan Para. [0005-0006]).

Regarding claim 3, modified Groff teaches the method of Claim 2, wherein: 
the transaction archetype identifies a default first data store and a default second data store, the request specifies at least one of an override first data store to the default first data store or an override second data store to the default second data store (Groff Para. [0084-0085] the memory may be parsed and a default and override rule may be identified and found), and 
writing the generated platform-agnostic records for the transaction object comprises: selecting the default first data store as the first data store where the request does not include the override first data store; selecting the override first data store as the first data store where the request includes the override first data store; selecting the default second data store as the second data store where the request does not include the override second data store (Groff Para. [0085] he determination step may identify the default or override rule, from any of the memories 112); 
(Groff Para. [0084-0086] when searching the information relating to default and override features, the correct step is determined based on rules, and the marshalling step uses the determined rules and proceeds with the transaction).

Regarding claim 9, Groff teaches the system of Claim 8. Groff fails to explicitly disclose wherein generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in the system. 
Madhavan teaches generating the platform-agnostic records for the transaction object comprises generating a first transaction record to be committed to a first data store and generating a second transaction record to be committed to a second data store, wherein the first and the second transaction records, when combined, offset such that no net change is recorded in the system (Madhavan Para. [0053] when different activities are recorded, determined to be held by the same entity, the longs and shorts may offset for net neutral change). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Groff with the offset tracking of no net change on transactions as taught by Madhavan. The motivation for doing so would be (Madhavan Para. [0005-0006]).

Regarding claim 10, modified Groff teaches the system of Claim 9, wherein: 
the transaction archetype identifies a default first data store and a default second data store, the request specifies at least one of an override first data store to the default first data store or an override second data store to the default second data store (Groff Para. [0084-0085] the memory may be parsed and a default and override rule may be identified and found), and 
writing the generated the platform-agnostic records for the transaction object comprises: selecting the default first data store as the first data store where the request does not include the override first data store, selecting the override first data store as the first data store where the request includes the override first data store, selecting the default second data store as the second data store where the request does not include the override second data store, and selecting the override second data store as the second data store where the request includes the override second data store (Groff Para. [0085] he determination step may identify the default or override rule, from any of the memories 112; Para. [0084-0086] when searching the information relating to default and override features, the correct step is determined based on rules, and the marshalling step uses the determined rules and proceeds with the transaction).

Response to Arguments
Applicant’s arguments, see Pgs. 17-18, filed 09/10/2021, with respect to 1-20 have been fully considered and are persuasive.  The 101 rejection of 06/15/2021 has been withdrawn. 

Applicant’s arguments, see Pgs. 20-23, filed 09/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2010/0191930 A1 Groff et al. 
Regarding 102, previously presented Abrahams was used to teach identifying information about transactions, specifically rules applying to those transactions and how the process should interpret and use those rules. The newly amended claim language specifies that the rules are used to generate and update unitary code base, and the software applications that receive those codes. The new amendments were able to teach more than previously presented Abrahams, but Examiner performed further searches pertaining to the new claim language, and was able to find prior art Groff that teaches the updating of base code using hierarchal rules of specific transactions. Therefore, previously presented art does not fully teach the new claim language, but the 102(a)(1) is maintained with new art for the new claim language.  
Regarding 103, the Applicant argues that the previously presented art does not teach the newly amended claim language found in the claims they depend from. Madhavan is not used to teach the newly amended claim language, but the previously presented dependent claims directed to two data stores.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0150312 A1 Abrahams et al. teaches (Abrahams Abstract, analyzing financial transactions; Para. [0007] analyzing financial transactions, process primary and secondary factors).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687